PER CURIAM.
Mother appeals the circuit court’s judgment terminating her parental rights to her minor child. She contends there was no clear, cogent, and convincing evidence that at least one of the statutory grounds for termination exists. We disagree.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).